-Appeal (1) from a judgment of conviction rendered by the County Court, Westchester County, on December 22, 1958 sentencing appellant, after he had pleaded guilty to assault in the second degree, to serve from two to four years, and (2) from each and every intermediate order therein made. Judgment unanimously affirmed. No opinion. No separate appeal lies from the intermediate orders, which have been reviewed on the appeal from the judgment of conviction. Present- — -Nolan, P. J., Beldoek, Murphy, Hallinan and Kleinfeld, JJ.